An indictment, consisting of two counts, returned in the circuit court of Rock Island county in January, 1939, charged plaintiff in error, Clifford Webb, and two others, in the first count with the crime of robbery, and in the second count with the offense of robbery while armed with a dangerous weapon. Webb and one of his codefendants were tried together. They were convicted and sentenced to the penitentiary. Webb has sued a writ of error out of this court to review the record of his conviction. The cause is submitted on the common-law record with three assignments of error, namely: that the record does not show that the jury found him guilty, that the court was *Page 525 
without jurisdiction, and that the sentence imposed was not authorized by statute.
The transcript of the record filed in response to the writ of error was defective in that it did not show any verdict or judgment as to plaintiff in error. Defendant in error obtained an order permitting the filing of an additional transcript of the record. The record now filed shows that the jury returned a verdict finding plaintiff in error guilty of the crime charged in the second count and that a judgment of conviction and an order of commitment to the penitentiary were entered. Plaintiff in error's second and third assignments both refer to the defective condition of the transcript of the record first filed, so that the filing of the additional transcript showing the matters which had been inadvertently omitted from the previous transcript leaves all of plaintiff in error's assignments without merit.
Judgment affirmed.